Citation Nr: 0938892	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-14 868	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lumbar spine 
disability, including degenerative joint disease.  

4.  Entitlement to service connection for a left knee 
disability as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
September 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for hearing loss, tinnitus, a low back 
disability and a left knee disability as secondary to a 
service-connected right knee disability.  Timely appeals were 
noted from that decision.

Hearings on these matters were held before a Decision Review 
Officer on November 27, 2007, and before the undersigned 
Veterans Law Judge on May 13, 2009.  Copies of the hearing 
transcripts have been associated with the file.

The issues of entitlement to service connection for hearing 
loss and lumbar spine disability, including degenerative 
joint disease are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus first manifested years after the Veteran's 
service and is not related to his service.

2.  A left knee disorder was not shown in service or for many 
years after, and is not otherwise related to the Veteran's 
service or a service-connected disability.

CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).  

2.  A left knee disorder was not incurred or aggravated in 
service and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated March 2005, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
correspondence dated March 2009, the Veteran was notified of 
the way initial disability ratings and effective dates are 
established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claims.  The duties to notify and 
assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection is also permissible on a secondary basis 
for disability that is proximately due to, the result of, or 
chronically aggravated by a service connected condition.  38 
C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. 
App. 439 (1995).

Tinnitus

The Veteran has indicated that he has tinnitus in the form of 
a ringing in his ears.  He is competent to report such 
symptoms, and the Board accepts his testimony as evidence of 
a current disability.  

The Veteran has attributed his tinnitus to in-service 
exposure to the noise of aircraft engines.   The Veteran's DD 
Form 214 and other military personnel records indicate he was 
a helicopter repairman while in service.  Noise exposure can 
therefore be conceded based on the time, place and 
circumstance of the Veteran's service.  38 U.S.C.A. 
§ 1154(a).  Service treatment records are negative for 
complaints of tinnitus.  

In an August 2005 clinical note, the Veteran denied having 
symptoms of tinnitus.  A September 2005 VA audiology 
examination found normal middle ear pressure, static 
compliance and ear canal volume bilaterally.  The examiner 
found that any tinnitus symptoms were not related to hearing 
loss and, therefore, could not be linked to noise exposure 
during military service.  

On review, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's tinnitus 
symptoms had its onset during his active military service.  
His service treatment records are unremarkable for complaints 
of tinnitus.  The first complaint of tinnitus was not 
registered until March 2005, some 12 years after his military 
service ended.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred or aggravated in service resulting in any chronic or 
persistent disability).  The Veteran denied tinnitus in 
August 2005.  The September 2005 VA examiner did not 
definitively diagnose tinnitus, and further noted that any 
tinnitus could not be related to service because there was no 
evidence of noise-induced hearing loss.  

The Veteran's personal statements and reported history 
concerning the etiology of his tinnitus, while competent, are 
not credible given the inconsistencies in his testimony, 
particularly the findings of normal hearing in service and 
his denial of tinnitus symptoms in an August 2005 clinical 
note.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Rucker v. Brown, 10 Vet. App. 67 (1997); and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted"); see also 
38 C.F.R. § 3.159(a)(2); Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The benefit of the doubt rule is not applicable when, as 
here, the preponderance of the evidence is against the claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for a Left Knee Disability as Secondary to 
a Service-Connected Right Knee Disability

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).   

Review of the record shows that service connection is in 
effect for residuals of a right knee meniscectomy.  The 
Veteran contends that his left knee disorder, diagnosed as 
degenerative joint disease, is the direct result of the 
altered gait caused by his right knee disability.  

A private medical record dated October 2004 diagnosed 
degenerative joint disease in the left knee, but did not 
comment as to the etiology of the disorder.

The Veteran received a VA joints examinations in March 2006.  
The examiner was not able to provide an opinion as to whether 
or not the Veteran's left knee disorder could be linked to 
his right knee disorder, since "such knowledge is not 
available in the medical literature; and any opinion would be 
speculation."  

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the Veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Instead, opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).

A June 2006 orthopedic consult indicated that the Veteran had 
"very early osteoarthritis" in both knees.  The physician 
did not indicate that the left knee disorder was the result 
of the Veteran's service-connected right knee disability.  

On review, the Board finds that service connection for a left 
knee disorder as secondary to a service-connected right knee 
disorder is not warranted.  Neither the VA examiner nor any 
of the Veteran's treating physicians have linked his left 
knee disorder to his service-connected right knee disability.  
The Veteran testified during his hearings on appeal that he 
had been told by his VA physician that his left knee disorder 
was attributable to his right knee disability; however, such 
statements are not contained within the VA clinical notes.  
Moreover, hearsay medical evidence, as transmitted by 
layperson, is of limited probative value.  The connection 
between what a physician said and layperson's account of what 
he purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The Veteran claims that his left knee disability is causally 
related to his service connected disorder.  However, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's left knee disability is causally 
related to his service connected right knee disorder.  Thus, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A.        § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left knee disability 
as secondary to a service-connected right knee disability is 
denied.




REMAND

There are no complaints or findings of hearing loss in the 
service treatment records.  There is an indication he had 
some hearing loss in his right ear when entering the 
military.  An audiogram conducted during his October 1974 
pre-enlistment examination revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
40
25
5
LEFT
5
5
5
10
5

These findings at induction show a high frequency hearing 
loss in his right ear at 2,000 Hz.  

A September 2005 VA examination revealed findings indicative 
of bilateral hearing loss under 38 C.F.R. § 3.385.  Although 
the pure tone thresholds recorded on the audiogram did not 
meet the definition of a hearing loss for VA compensation 
purposes, speech recognition scores using the Maryland CNC 
Test were 88 percent in each ear.  Therefore, the Veteran has 
established that he has diminished speech recognition that 
meets the requirements of 38 C.F.R. § 3.385.  However, the 
examiner did not provide an opinion as to whether any current 
hearing loss owed its etiology to service, including his 
claimed exposure to acoustic trauma therein.  

The Veteran has a diagnosis of degenerative joint disease of 
the lumbar spine, which he attributes to an in-service back 
injury in July 1988.  A review of the Veteran's service 
treatment records shows that he injured his back in July 1988 
and that he received intermittent treatment for low back pain 
following the injury.

The record contains a December 2007 statement from Dr. L., a 
private physician, indicating that he had reviewed the 
medical evidence and, in his opinion, the Veteran's low back 
disability was related to his in-service back injury.  During 
his May 2009 testimony, the Veteran indicated that he had 
seen Dr. L. on two occasions for his back pain.  Because VA 
is on notice that there are additional records that may be 
applicable to the Veteran's claim and because these records 
may be of use in deciding the claim, these records are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In the instant case, the Veteran has a current diagnosis of 
degenerative joint disease of the lumbar spine, and the 
record contains evidence of a back injury in service.  
However, there is insufficient competent medical evidence for 
VA to make a decision on his claim.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary 
authorization from the Veteran, contact 
Dr. L. and request that all records of the 
Veteran's treatment for low back pain be 
provided for inclusion with the claims 
folder.  If such records are unavailable, 
a negative response should be obtained.

2.  The claims folder should be returned 
to the examiner who conducted the 
September 2005 VA audiology examination to 
clarify the etiology of the Veteran's 
bilateral hearing loss.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.

Since the speech reception threshold 
findings reflect the presence of a hearing 
loss for VA compensation purposes (see 
38 C.F.R. § 3.385), the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
current hearing loss is related to the 
Veteran's military service.  Attention is 
invited to the Veteran's service treatment 
records, and particularly to October 1974 
pre-induction audiometric examination 
report.  The examiner should provide a 
comprehensive report, including a complete 
rationale for any conclusions reached, and 
should reconcile any medical opinion with 
the service treatment records.

3.  Schedule the Veteran for a VA 
orthopedic examination in order to 
determine the nature and etiology of any 
low back disorder.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.

For any low back disorder found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is related to the 
Veteran's military service.  Attention is 
invited to the Veteran's service treatment 
records, and particularly to the July 1988 
report of a back injury and the subsequent 
treatment for low back pain.  The examiner 
should provide a comprehensive report, 
including a complete rationale for any 
conclusions reached, and should reconcile 
any medical opinion with the service 
treatment records and the December 2007 
medical opinion from Dr. L.

4.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


